[Cite as Bloodworth v. London Correctional Inst., 2010-Ohio-6638.]

                                      Court of Claims of Ohio
                                                                                   The Ohio Judicial Center
                                                                           65 South Front Street, Third Floor
                                                                                      Columbus, OH 43215
                                                                            614.387.9800 or 1.800.824.8263
                                                                                       www.cco.state.oh.us




RONALD BLOODWORTH

       Plaintiff

       v.

LONDON CORRECTIONAL INSTITUTION

       Defendant

        Case No. 2009-07610-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


                                         FINDINGS OF FACT
        {¶ 1} “1)      Plaintiff, Ronald Bloodworth, an inmate incarcerated at defendant,
London Correctional Institution (LoCI), filed this action alleging his Wahl beard trimmers
were lost or stolen as a proximate cause of negligence on the part of LoCI staff in
exercising control over the item at sometime between May 19, 2009 to June 3, 2009.
Plaintiff explained he was transferred from the LoCI general population to a segregation
unit on May 19, 2009 and his personal property was delivered into the custody and
control of LoCI staff incident to this transfer. Plaintiff further explained he regained
possession of his personal property on June 3, 2009 upon his release from segregation
and soon discovered his beard trimmers were missing when he examined the returned
property items. Plaintiff recalled he purchased the beard trimmers in 2005 when he was
incarcerated at the Ohio State Penitentiary (OSP).                   Plaintiff suggested defendant’s
personnel could review surveillance camera footage from May 19, 2009 to determine if
his beard trimmers were stolen or lost before his property was inventoried and packed.
In his complaint, plaintiff requested damages in the amount of $30.00, the stated
replacement cost of his beard trimmers. Payment of the filing fee was waived.
        {¶ 2} “2)      Plaintiff contended LoCI personnel “deliberately” lost his beard
trimmers. Plaintiff further contended LoCI personnel “negligently or maliciously lost” his
beard trimmers. Plaintiff submitted a copy of a title for Wahl beard trimmers bearing an
issue date of October 21, 2005. Plaintiff submitted a copy of his May 19, 2009 “Inmate
Property Record-Disposition and Receipt” (inventory) which does not list any beard
trimmers. Plaintiff submitted a copy of his inventory dated April 14, 2009 which does list
beard trimmers.
       {¶ 3} “3)    Defendant denied liability in this matter asserting plaintiff has failed to
prove his beard trimmers were lost by LoCI staff incident to his May 19, 2009 transfer to
a segregation unit. Defendant specifically denied any LoCI employee took possession
of plaintiff’s beard trimmers.     Defendant maintained there is no record the beard
trimmers entered the control of LoCI personnel when plaintiff was transferred.
Defendant related when plaintiff reported his beard trimmers were missing LoCI
employee Sgt. Gilliam “searched the dorm for the beard trimmers but they were not
located.”
       {¶ 4} “4)    Plaintiff filed a response insisting LoCI staff received delivery of his
beard trimmers on May 19, 2009 and subsequently lost the property item while
exercising control over it.      Plaintiff again suggested defendant should review “all
surveillance footage which captured all activity involving the handling of (plaintiff’s)
property from May 19, 2009 through June 3, 2009 including, but, not limited to all
surveillance footage in transportation.” Plaintiff contended defendant failed to conduct a
proper investigation into the loss of his beard trimmers by refusing to review
“surveillance footage” depicting the handling of his property.         Plaintiff denied LoCI
employee ever conducted a search for the beard trimmers when notified that the
property was missing. Plaintiff argued he has produced evidence to establish his beard
trimmers were lost while under the control of LoCI staff.
                                 CONCLUSIONS OF LAW
       {¶ 5} “1)    For plaintiff to prevail on a claim of negligence, he must prove, by a
preponderance of the evidence, that defendant owed him a duty, that it breached that
duty, and that the breach proximately caused his injuries.          Armstrong v. Best Buy
Company, Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding
Products, Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707.
       {¶ 6} “2)   “Whether a duty is breached and whether the breach proximately
caused an injury are normally questions of fact, to be decided . . . by the court . . .”
Pacher v. Invisible Fence of Dayton, 154 Ohio App. 3d 744, 2003-Ohio-5333,¶41, citing
Miller v. Paulson (1994), 97 Ohio App. 3d 217, 221, 646 N.E. 2d 521; Mussivand v.
David (1989), 45 Ohio St. 3d 314, 318, 544 N.E. 2d 265.
      {¶ 7} “3)   If an injury is the natural and probable consequence of a negligent act
and it is such as should have been foreseen in the light of all the attending
circumstances, the injury is then the proximate result of the negligence.        It is not
necessary that the defendant should have anticipated the particular injury.          It is
sufficient that his act is likely to result in an injury to someone.” Cascone v. Herb Kay
Co. (1983), 6 Ohio St. 3d 155, 160, 6 OBR 209, 451 N.E. 2d 815, quoting Neff Lumber
Co. v. First National Bank of St. Clairsville, Admr. (1930), 122 Ohio St. 302, 309, 171
N.E. 327.
      {¶ 8} “4)   Although not strictly responsible for a prisoner’s property, defendant
had at least the duty of using the same degree of care as it would use with its own
property. Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD.
      {¶ 9} “5)   This court in Mullett v. Department of Correction (1976), 76-0292-AD,
held that defendant does not have the liability of an insurer (i.e., is not liable without
fault) with respect to inmate property, but that it does have the duty to make “reasonable
attempts to protect, or recover” such property.
      {¶ 10} “6) Plaintiff has the burden of proving, by a preponderance of the
evidence, that he suffered a loss and that this loss was proximately caused by
defendant’s negligence. Barnum v. Ohio State University (1977), 76-0368-AD.
      {¶ 11} “7) Plaintiff must produce evidence which affords a reasonable basis for
the conclusion that defendant’s conduct is more likely than not a substantial factor in
bringing about the harm. Parks v. Department of Rehabilitation and Correction (1985),
85-01546-AD.
      {¶ 12} “8) In order to recover against a defendant in a tort action, plaintiff must
produce evidence which furnishes a reasonable basis for sustaining his claim. If his
evidence furnishes a basis for only a guess, among different possibilities, as to any
issue in the case, he fails to sustain the burden as to such issue. Landon v. Lee
Motors, Inc. (1954), 161 Ohio St. 82, 53 O.O. 25, 118 N.E. 2d 147.
      {¶ 13} “9) Plaintiff cannot recover for property loss when he fails to produce
sufficient evidence to establish defendant actually assumed control over property.
Whiteside v. Orient Correctional Inst., Ct. of Cl. No. 2002-05751, 2005-Ohio-4455 obj.
overruled, 2005-Ohio-5068. Plaintiff failed to prove defendant actually exercised control
over beard trimmers.
      {¶ 14} “10) Plaintiff’s failure to prove delivery of the above listed property to
defendant constitutes a failure to show imposition of a legal bailment duty on the part of
defendant in respect to lost property.     Prunty v. Department of Rehabilitation and
Correction (1987), 86-02821-AD.
      {¶ 15} “11) Plaintiff has failed to show any causal connection between the loss of
his beard trimmers and any breach of a duty owed by defendant in regard to protecting
inmate property. Druckenmiller v. Mansfield Correctional Inst. (1998), 97-11819-AD;
Melson v. Ohio Department of Rehabilitation and Correction (2003), Ct. of Cl. No. 2003-
04236-AD, 2003-Ohio-3615.
      {¶ 16} “12) Plaintiff has failed to prove, by a preponderance of the evidence, that
his property was damaged as a proximate result of any negligent conduct attributable to
defendant. Fitzgerald v. Department of Rehabilitation and Correction (1998), 97-10146-
AD.


                               Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




RONALD BLOODWORTH

      Plaintiff

      v.

LONDON CORRECTIONAL INSTITUTION

      Defendant

      Case No. 2009-07610-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION
         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Ronald Bloodworth, #366-695                       Gregory C. Trout, Chief Counsel
P.O. Box 69                                       Department of Rehabilitation
London, Ohio 43140                                and Correction
                                                  770 West Broad Street
                                                  Columbus, Ohio 43222
RDK/laa
Filed 10/13/10
Sent to S.C. reporter 1/28/11